DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of claims 1-3 in the reply filed on 09-18-2020is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09-18-2020
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said moving stage" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted as if it read “a moving stage”.  Correction is required.
Claims 2-3 are rejected for depending upon claim 1 and thus incorporating said indefinite subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012046772A, with is English language translation, as supplied by applicant) in view of Nishikawa (US 20090243010).
As shown in figure 1, ‘772 teaches a mist coating forming apparatus (abstract) which contains a raw material mist forming mechanism in the form of an atomization container (mist container) 3 which contains ultrasonic transducers 6 which is capable of generating a raw material solution mist in the form of droplets.  It further includes a mist coating mechanism which includes piping 11 and a film forming nozzle 12 and a mounting part (surface of substrate stage 15 is the mounting portion) onto which a substrate 13 can be mounted and is capable of directing a raw material solution mist at such a substrate through the film forming nozzle which could be used to form a liquid film on such a substrate from the mist.  The substrate stage is further taught to be a moving stage due to a movement controller (scanner) which is shown to permit controlled movement of the stage in order to treat the entire surface of the substrate.  ‘772 further teaches that the substrate stage is a “substrate-heating” stage 15, from which it is clearly envisaged that there is a heating mechanism present that is taught to be useful to heat the substrate, which could be used to bake/dry said substrate [0020-0024]. 
Regarding the requirements of how the apparatus is used, specifically with a nanoparticle or nanofiber dispersion of a particular low viscosity range of “1.1mPa-s or less” being the solution formed into mist and deposited, these are intended uses, which do not limit the apparatus and while a particular apparatus might have a maximum viscosity it can process particularly well at, applicant’s range does not have a minimum viscosity, so the ranges the apparatus can operate at would certainly overlap with applicant’s claimed range, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Thus the apparatus would be capable of performing the intended use.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & 
Regarding the requirement that the baking/drying mechanism includes a “hot plate” and there is a “mist coating chamber” and a “baking-drying chamber” which are separate from each other, Nishikawa is also directed towards a similar apparatus for spraying mist onto substrates that are moved [0039], in order to deposit films on a substrate (abstract).  However, as shown in figure 1, it teaches a mist coating chamber (nanoparticle supplying chamber) 3 that is separated from the main chamber 2 which contains the heater 7 as well as the exhaust elements 8a,8b and so operates as a separate baking/drying chamber [0032].  
It further teaches that the heater can be chosen from different heater types, such as contact heater, such as a ceramic heater (a hot surface)[0042], which as shown in figure 9 is a heating plate, and so a hot plate [0064].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have separate mist coating and baking/drying chambers because such a configuration was known to the prior art to be effective for mist coating systems and doing so would produce no more than predictable results.  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to choose a hot plate as the heater of ‘772, since such plate heaters were known to the art to be a suitable type of heater for such systems and using one would produce no more than predictable results (claim 1).
Claim 2: ‘772 further teaches including a carrier gas supply part 1,2 which is taught to be capable of supplying a carrier gas for transporting the raw material solution mist towards the mist coating mechanism [0020].
Claim 3: as shown in figure 1, ‘772 further teaches that the mist coating mechanism further includes a mist coating head with a mist ejection port (nozzle) 12, which is shown to be 
Nishikawa is also directed towards an apparatus for spraying mist onto substrates that are moved [0039], as shown in figure 2, it teaches that the line shape of the spray can be created by an array of nozzles extending in the line shape, but alternatively teaches that the line shape can be instead created by making the nozzle a slit shape instead [0033].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the nozzle of ‘772 into a slit in the elongation direction because that was a known shape to use for spray nozzles to deposit the material in a line shape on a substrate and doing so would produce no more than predictable results (claim 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.
Applicant’s arguments are directed towards the patentability of the amended claim limitations, which have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712